                      IN THE L'NITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ROBERT WHARTON,                                             CIVIL ACTION

                      Petitioner,                           No. 01-6049

              v.                                            THIS IS A CAPITAL CASE

DONALDT. VAl.:'GHN,etal.

                      Respondents.



                                             ORDER


       A.l'lii"D NOW, this   4th   day of September, 2019, upon consideration of Petitioner's

"Renewed Petition for Appointment of New Counsel" (Doc. No. 164), and for the reasons stated

on the record during the August 28, 2019, hearing regarding the Petition, it is hereby

ORDERED that the Petition is DENIED.




                                                     BY THE COURT:



                                                     Isl Mitchell S. Goldberg

                                                     Mitchell S. Goldberg, J.
